                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF OKLAHOMA

IN RE:                                        )
                                              )
RUSSELL A. BROOKS                             )         Case No. 15-80927
      SSN: xxx-xx-0397                        )         Chapter 13
ALISHA D. BROOKS                              )
      SSN: xxx-xx-9754                        )
1011 MATTOX LN                                )
SALLISAW, OK 74955                            )
            Debtor(s).                        )

                                      MOTION TO DISMISS

                COMES NOW, William M. Bonney, the Standing Chapter Thirteen Trustee and informs

the Court as follows:

                1.       Per the Debtors confirmed plan they were to turn over $495.00 of their
                         2018 refunds totaling $1,595.00.

                2.       The Debtors have failed to turn over the refund to the Trustee per their
                         confirmed plan.

                3.       Mrs. Brooks advised the Trustee that they were still waiting on the 2018
                         refund.

                4.       According to the Internal Revenue Services the $1,309.00 refund from them
                         was deposited to the Debtors account on February 27, 2019.

                5.       Failure to turn over the refund constitutes grounds for dismissal under 11
                         U.S.C. § 1307.

                6.       As such, this case should be dismissed, unless the Debtor provides the
                         Trustee with the refund.


WHEREFORE, the Trustee requests that this case be dismissed.

                                                  Respectfully submitted,

                                                   /s/ William M. Bonney
                                                  William M. Bonney, Trustee, OBA #12221
                                                  Office of the Standing Chapter 13 Trustee
                                                  215 State Street, Ste. 1000
                                                  P.O. Box 1548
                                                  Muskogee, OK 74402-1548
                                                  Phone: (918) 683-3840
                                                  Fax: (918) 683-3302
                                                  trustee@13trustee.com

  Case 15-80927         Doc 124     Filed 03/26/19 Entered 03/26/19 12:36:41            Desc Main
                                     Document     Page 1 of 1
